
	

113 S731 IS: Basel III Commonsense Approach for Small Entities Act
U.S. Senate
2013-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 731
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2013
			Mr. Manchin (for himself
			 and Mr. Heller) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require the Board of Governors of the Federal Reserve
		  System, the Federal Deposit Insurance Corporation, and the Office of the
		  Comptroller of the Currency to conduct an empirical impact study on proposed
		  rules relating to the International Basel III agreement on general risk-based
		  capital requirements, as they apply to community banks. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Basel III Commonsense Approach for
			 Small Entities Act or the Basel III
			 CASE Act.
		2.Final rules
			 pending Impact Study
			(a)In
			 generalThe Board of
			 Governors of the Federal Reserve System, the Federal Deposit Insurance
			 Corporation, and the Office of the Comptroller of the Currency (in this Act
			 collectively referred to as the Federal banking agencies) shall
			 conduct an empirical study in accordance with subsection (b) prior to issuing
			 any final rule in relation to proposals issued by the Federal banking agencies
			 for the International Basel III agreement on general risk-based capital
			 requirements.
			(b)Issues To be
			 studiedThe study required by this section shall include—
				(1)a quantitative
			 analysis of the impact of such rule on the financial services sector of the
			 United States, specifically community, mid-size, and regional financial
			 institutions; and
				(2)a determination
			 of the long-term impact of the such rule, including changes to the current risk
			 weight framework.
				3.Voluntary
			 ParticipationAny financial
			 institution may voluntarily provide information for the study upon the request
			 of the agencies, but may not be required to provide such information.
		4.Final
			 report
			(a)Availability to
			 the publicA final report on
			 the completed study required by this Act shall be made available to the public
			 for notice and comment for a period of not less than 3 months.
			(b)ReviewThe
			 Federal banking agencies shall review any comments submitted under subsection
			 (a), and following such review, shall prescribe new rules, if appropriate,
			 based on the results of the study and such comments. Notwithstanding any other
			 provision of law, a new rulemaking following such comment period shall include
			 an additional comment period of not less than 3 months.
			
